DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Information Disclosure Statement
The information disclosure statement(s) (IDS) have/were filed on 9/18/2020 & 10/01/2020 & 5/24/2021. The information disclosure statement(s) been considered by the Examiner, unless otherwise noted.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
The specification fails to provide antecedent basis for the limitation of claim 16 reciting, “wherein centerlines of each of the nano wires of the two-dimensional array have portions that extend along parallel axes”.
The specification fails to provide antecedent basis for the limitation of claim 17 reciting, “wherein each of the nano wires of the two-dimensional array have coplanar axial end faces”.
Claim Objections
Applicant’s amendments to claim 13 have overcome the objection(s) previously set forth.
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 1-9 and 11-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 recite(s) the limitation "a two-dimensional array of upright columnar joined nano wires" in lines 2-3.
This limitation is unclear. The term “joined” is not defined by the claim in such a way as to inform a person having ordinary skill in the art what the structure of the nano wires claimed is.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 1 recite(s) the limitation "a two-dimensional array of upright columnar joined nano wires" in lines 2-3.
This limitation is unclear. Are the nano wires “upright” in one of the dimensions of the “two-dimensional array”? Are the nano wires “upright” in a third dimension? If so, then the array is not two-dimensional.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 6 recite(s) the limitation "upright columnar nano wires of the two-dimensional array have bent portions" in lines 2-3.
This limitation is unclear. The limitation requiring “bent portions” conflicts with the limitation requiring an upright columnar nanowire.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
As such, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 8 recite(s) the limitation "adjustably controlling a thickness of the coating to adjustably control a size of the pores of the microporous structure." in the last limitation.
This limitation is unclear. The limitation “adjustably controlling” reads on an adjustable coating thickness, however the specification of the instant application does not disclose or teach how an adjustable thickness of the coating is achieved by the applicant.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.

Claim(s) 11 recite(s) the limitation "adjustably controlling a density of the array of nano wires upon the substrate to adjustably control a density of the pores of the microporous structure" in lines 2-4.
This limitation is unclear. The limitation “adjustably controlling” reads on an adjustable coating thickness, however the specification of the instant application does not disclose or teach how an adjustable thickness of the coating is achieved by the applicant.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation has been interpreted as being directed at obtaining a target pore size in of the produced micro structure upon completion of the method claimed.
Claim(s) 12 recite(s) the limitation "adjustably controlling a density of the array of nano wires upon the substrate to adjustably control a size of the pores of the microporous structure" in lines 2-4.
This limitation is unclear. The limitation “adjustably controlling” reads on an adjustable coating thickness, however the specification of the instant application does not disclose or teach how an adjustable thickness of the coating is achieved by the applicant.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Note: For examination, the limitation has been interpreted as being directed at obtaining a target pore size in of the produced micro structure upon completion of the method claimed.
claim(s) and its/their dependent claim(s) are included in this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 5-6, 8-9, 14, 16-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20130108865 by Boulanger et. al.
Regarding claim(s) 1, Boulanger teaches the apparatus comprising:
an two-dimensional array of upright columnar joined nano wires (see ¶ [0056] “in the case of an aligned conformation, the nanotubes or the nanowires are used aligned with each other in a vertical matrix for a vertical array. In this conformation, they are generally and substantially perpendicular to a support. One refers to carpets, forests or networks of nanotubes or nanowires.”; the carpet of nanowires reads on the two-dimensional array claimed, the vertical matrix for a vertical array reads on the upright columnar joined nanowires claimed); and
a coating about the upright columnar nano wires (see ¶ [0154] “said material comprising at least two grafted nanotubes and a matrix arranged between the nanotubes.”; the matrix reads on the coating),
the coating defining pores between the upright columnar nano wires to form a microporous structure (see ¶ [0013] “Within the scope of partial impregnation, the carpet may only be partly filled with at least one or several slices or areas of matrix which ensure the maintaining thereof. These slices or areas may either be superposed or not, thereby delimiting an empty space between them in which a material flow pass through 
Regarding claim(s) 3, Boulanger teaches the apparatus of claim 1.
Boulanger further teaches a substrate joining the upright columnar nano wires of the two-dimensional array (see ¶ [0056] “in the case of an aligned conformation, the nanotubes or the nanowires are used aligned with each other in a vertical matrix for a vertical array. In this conformation, they are generally and substantially perpendicular to a support. One refers to carpets, forests or networks of nanotubes or nanowires.”; see also ¶ [0051] “One skilled in the art is aware of various methods with which such nanowires may be prepared. These methods consist in etching a substrate with lithography or etching techniques, or by growing the nanowire with CVD methods”).
Regarding claim(s) 5, Boulanger teaches the apparatus of claim 1.
Boulanger further teaches where the coating joins the upright columnar nano wires of the two-dimensional array (see ¶ [0025] “The thereby obtained interpenetrated network improves the quality of the nanotube/matrix interface and reinforces the mechanical properties of the membrane.”).
Regarding claim(s) 6, Boulanger teaches the apparatus of claim 1.
Boulanger further teaches where the upright columnar nano wires of the two-dimensional array have bent portions (see ¶ [0058] “Also, for straight nanotubes or nanowires but not aligned with each other, the method used for preparing the adhesion layer does not perturb the tortuosity of the nanotubes and of the nanowires which remain straight. In this case, the obtained maximum tortuosity is 3% and notably 1%.”; the tortuosity reads on the claimed bent portions)
Regarding claim(s) 8, Boulanger teaches a method comprising:
forming an array of nano wires upon a substrate (see ¶ [0007]-[0008] “Thus, the article of Hinds et al., 2004 describes direct growth of a carpet of multiwalled carbon nanotubes (CNT) aligned by chemical vapor deposition or CVD by implementing a catalyst 
coating the nano wires of the array to form pores between the array of nano wires (see ¶ [0013] “Within the scope of partial impregnation, the carpet may only be partly filled with at least one or several slices or areas of matrix which ensure the maintaining thereof. These slices or areas may either be superposed or not, thereby delimiting an empty space between them in which a material flow pass through perpendicularly to the axis of the nanotubes.”; the empty space reads on the pores claimed), and
adjustably controlling a thickness of the coating to adjustably control a size of the pores of the microporous structure (see ¶ [0013] “The impregnation may either be total or partial… Within the scope of partial impregnation, the carpet may only be partly filled with at least one or several slices or areas of matrix which ensure the maintaining thereof. These slices or areas may either be superposed or not, thereby delimiting an empty space between them in which a material flow pass through perpendicularly to the axis of the nanotubes.”; the empty space reads on the pores claimed).
claim(s) 9, Boulanger teaches the method of claim 8.
Boulanger further teaches where the nano wires are coated such that coatings of different nano wires interconnect the different nano wires (see ¶ [0154] “said material comprising at least two grafted nanotubes and a matrix arranged between the nanotubes.”; the matrix reads on the coating).
Regarding claim(s) 14, Boulanger teaches the method of claim 8.
Boulanger further teaches where the coating is applied while the nano wires are in a bent state (see ¶ [0058] “Also, for straight nanotubes or nanowires but not aligned with each other, the method used for preparing the adhesion layer does not perturb the tortuosity of the nanotubes and of the nanowires which remain straight. In this case, the obtained maximum tortuosity is 3% and notably 1%.”; the tortuosity reads on the claimed bent portions).
Regarding claim(s) 16, Boulanger teaches the apparatus of claim 1.
Boulanger further teaches wherein centerlines of each of the nano wires of the two-dimensional array have portions that extend along parallel axes (see Fig. 1).
Regarding claim(s) 17, Boulanger teaches the apparatus of claim 1.
Boulanger further teaches wherein each of the nano wires of the two-dimensional array have coplanar axial end faces (see Fig. 1).
Regarding claim(s) 18, Boulanger  teaches the apparatus of claim 1.
Boulanger further teaches wherein the microporous structure has a thickness corresponding to a height of the upright columnar nano wires (see Fig. 1-2).
Regarding claim(s) 19, Boulanger teaches the apparatus of claim 1.
Boulanger further teaches a substrate from which each of the upright columnar nano wires project (see ¶ [0056] “in the case of an aligned conformation, the nanotubes or the nanowires are used aligned with each other in a vertical matrix for a vertical array. In this conformation, they are generally and substantially perpendicular to a support. One refers to carpets, forests or networks of nanotubes or nanowires.”),

Regarding claim(s) 21, Boulanger teaches the method of claim 8.
Boulanger further teaches wherein the array of nano wires formed upon the substrate are formed in a two-dimensional array of upright columnar nano wires (see ¶ [0056] “in the case of an aligned conformation, the nanotubes or the nanowires are used aligned with each other in a vertical matrix for a vertical array. In this conformation, they are generally and substantially perpendicular to a support. One refers to carpets, forests or networks of nanotubes or nanowires.”; the carpet of nanowires reads on the two-dimensional array claimed, the vertical matrix for a vertical array reads on the upright columnar joined nanowires claimed);.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger, in further view of US Patent No. 6291705 to Ho et. al.
Regarding claim(s) 2, Boulanger teaches the apparatus of claim 1.
Boulanger is silent as to an organic phase supported within the pores to form a supported liquid membrane.
However, Ho teaches an organic phase supported within pores to form a supported liquid membrane (see column 1, line(s) 27-45 “There are two types of liquid membranes: (1) supported liquid membranes (SLMs) and (2) emulsion liquid membranes (ELMs). In SLMs, the liquid membrane phase is the organic liquid imbedded in pores of a microporous support, e.g., microporous polypropylene hollow fibers (W. S. Winston Ho and Kamalesh K. Sirkar, eds., Membrane Handbook, Chapman & Hall, New York, 1992). When the organic liquid contacts the microporous support, it readily wets the pores of the support, and the SLM is formed. For the extraction of a target species from a feed solution, the organic-based SLM is placed between two aqueous solutions--the feed solution and the strip solution--where the SLM acts as a semi-permeable membrane for the transport of the target species from the feed solution to the strip solution. The organic liquid in the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the pores of the membrane of Boulanger with a liquid phase as taught by Ho, to yield the predictable results of providing a supported liquid membrane for the extraction of target species from aquosus solutions, particularly metals. MPEP 2143.A.
Regarding claim(s) 13, Boulanger teaches the method of claim 8.
Boulanger is silent as to filling the pores with an active phase to form a supported liquid membrane.
However, Ho teaches a liquid phase is supported within pores to form a supported liquid membrane (see column 1, line(s) 27-45 “There are two types of liquid membranes: (1) supported liquid membranes (SLMs) and (2) emulsion liquid membranes (ELMs). In SLMs, the liquid membrane phase is the organic liquid imbedded in pores of a microporous support, e.g., microporous polypropylene hollow fibers (W. S. Winston Ho and Kamalesh K. Sirkar, eds., Membrane Handbook, Chapman & Hall, New York, 1992). When the organic liquid contacts the microporous support, it readily wets the pores of the support, and the SLM is formed. For the extraction of a target species from a feed solution, the organic-based SLM is placed between two aqueous solutions--the feed solution and the strip solution--where the SLM acts as a semi-permeable membrane for the transport of the target species from the feed solution to the strip solution. The organic liquid in the SLM is immiscible in the aqueous feed and strip streams and contains an extractant, a diluent which is generally an inert organic solvent, and sometimes a modifier.”) in order to extract target species, particularly metals, from an aqueous solutions (see column 1, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the pores of the membrane of Boulanger with a liquid phase as taught by Ho, to yield the predictable results of providing a supported liquid membrane for the extraction of target species from aquosus solutions, particularly metals. MPEP 2143.A.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger, in further view of US Patent Application Publication No. 20030209314 by Guo et. al.
Regarding claim(s) 4, Boulanger teaches the apparatus of claim 3.
Boulanger is silent as to where the substrate comprises a channel containing the two-dimensional array of upright columnar nano wires.
However, Guo teaches substrate support (56 and/or 106) in a micro- and nanofluidic devices (see Abstract) comprising a channel (see Fig. 4, 50; and/or Fig. 5, 104) (see ¶ [0025] “Briefly, with reference to FIG. 4, a channel 50 and nanoscale posts 52 may be formed and patterned inside a portion of a substrate 56 by nanolithography--such as electron beam lithography, deep UV lithography, or nanoimprinting technique--and reactive ion etching. … Channels 50 are sealed and good adhesion of polymer 60 to channel 50 is enhanced by the presence of the dense array of nanoscale posts 52 that act as artificial gels or entropic barriers for DNA strands. Substrate 58 may also be removed from the assembly when necessary if substrate 58 is made to have low surface energy.”)
in order to provide an input and an output to the apparatus (see ¶ [0027] “Referring now to FIGS. 5(a)-(b), a schematic is provided that illustrates a simple technique of creating micro- and nanofluidic channels with device input and output according to the principles of the present invention.”).

Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine substate of Boulanger with a channel as taught by Guo, to yield the predictable results of providing an input and/or output channel to the membrane. MPEP 2143.A.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger, in further view of US Patent No. 6291705 to Ho et. al. and US Patent Application Publication No. 20030209314 by Guo et. al.
Regarding claim(s) 7, Boulanger teaches a sample preparation device (see ¶ [0154] “Thus, in the membrane applications for which the material according to the invention gives the possibility of making ultra-permeable nanoporous membranes”) comprising:
a supported membrane comprising:
a microporous structure comprising:
a two-dimensional array of upright columnar nano wires (see ¶ [0056] “in the case of an aligned conformation, the nanotubes or the nanowires are used aligned with each other in a vertical matrix for a vertical array. In this conformation, they are generally and substantially perpendicular to a support. One refers to carpets, forests or networks of nanotubes or nanowires.”; the carpet of nanowires reads on the two-dimensional array claimed, the vertical matrix for a vertical array reads on the upright columnar nanowires claimed); and
a coating about the nano wires (see ¶ [0154] “said material comprising at least two grafted nanotubes and a matrix arranged between the nanotubes.”; the matrix reads on the coating),

adjustably controlling a thickness of the coating to adjustably control a size of the pores of the microporous structure (see ¶ [0013] “The impregnation may either be total or partial… Within the scope of partial impregnation, the carpet may only be partly filled with at least one or several slices or areas of matrix which ensure the maintaining thereof. These slices or areas may either be superposed or not, thereby delimiting an empty space between them in which a material flow pass through perpendicularly to the axis of the nanotubes.”; the empty space reads on the pores claimed).
Boulanger is silent as to”
where the supported membrane is a liquid membrane; and a phase supported within the pores; and
a donor phase microfluidic channel;
an acceptor phase microfluidic channel; and
the supported liquid membrane between the donor phase microfluidic channel (inlet) and the acceptor phase microfluidic channel (outlet),
Regarding where the supported membrane is a liquid membrane; and a phase supported within the pores; Ho teaches an organic phase is supported within pores to form a supported liquid membrane (see column 1, line(s) 27-45 “There are two types of liquid membranes: (1) supported liquid membranes (SLMs) and (2) emulsion liquid 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the pores of the membrane of Boulanger with a liquid phase as taught by Ho, to yield the predictable results of providing a supported liquid membrane for the extraction of target species from aquosus solutions, particularly metals. MPEP 2143.A.
The combination of Boulanger and Ho are silent as to a donor phase microfluidic channel; an acceptor phase microfluidic channel; and the supported liquid membrane between the donor phase microfluidic channel and the acceptor phase microfluidic channel.
However, Guo teaches substrate support (see Fig. 4, 56; and/or Fig. 5, 106) in a micro- and nanofluidic devices (see Abstract) comprising a donor phase microfluidic channel (see Fig. 4, 50; and/or Fig. 5, channel 100 at wide reservoir 104) and an acceptor phase microfluidic channel (see Fig. 4, channel 50 at opposing side of nano-array 52; 
in order to provide an input and an output to the apparatus (see ¶ [0027] “Referring now to FIGS. 5(a)-(b), a schematic is provided that illustrates a simple technique of creating micro- and nanofluidic channels with device input and output according to the principles of the present invention.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to use an input channel and an output channel as taught by Guo on opposing sides of the supported liquid membrane of the combination of Boulanger and Ho in order to provide an input and output channel for the supported liquid membrane. MPEP 2143.G.
Further, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the apparatus of the combination of Boulanger and Ho with an input channel and an output channel as taught by Guo, to yield the predictable results of providing an input and/or output channel to the membrane.
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in further view of US Patent No. 5079272 to Allegrezza et. al.
Regarding claim(s) 8, Yu teaches a method comprising:
forming an array of nano wires upon a substrate (see ¶ [0045] “after arranging the nanowires on the supporting member by the aforementioned methods, the adhesive may be filled between the nanowires so that the nanowires are not easily removed by a connection between the nanowires.”);
coating the nano wires of the array to form pores between the array of nano wires (see ¶ [0045] “the adhesive may be filled between the nanowires so that the nanowires are not easily removed by a connection between the nanowires.”).
Yu is silent as to adjustably controlling a thickness of the coating to adjustably control a size of the pores of the microporous structure.
However, Allegrezza teaches where the thickness of a coating is a result effective variable relating to the size of the pores and the flux of the membrane.
Specifically, by increasing the thickness of the coating (i.e., the result-effective variable), Allegrezza teaches that membrane pore size and the flux are reduced (i.e., the measurable parameter) (see column 1, line(s) 31-34 “particularly because the coating reduces flux by reducing pore size; flux reduction is especially severe for small (<.lu) pore membranes.”).
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.

Regarding claim(s) 14, Yu teaches the method of claim 8.
Yu further teaches where the coating is applied while the nano wires are in a bent state (see ¶ [0046] “Meanwhile, after manufacturing a thin film of nanowires by the above methods, the manufactured thin film of nanowires may be made in a platy shape by being compressed vertically or laterally.”; when the nanowires are compressed the nanowires will bend as claimed; see also ¶ [0043] “That is, a material such as an adhesive is used before or after arranging nanowire on the supporting member so that the nanowires can be easily and firmly secured to the supporting member.”; and claim 34: “The method of claim 33, further comprising the step of arranging the nanowires on a compressed plate after the step of compressing the arranged nanowires.”).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger.
Regarding claim(s) 11 & 12, Boulanger teaches the method of claim 8.
Boulanger is silent as to adjustably controlling a density of the array of nano wires upon the substrate to adjustably control a density or a size of the pores of the microporous structure.
However, Boulanger teaches where the density of the array of nano wires is a result effective variable relating to the mechanical properties of the apparatus (see ¶ [0057] “The density of nanotubes (or of nanowires) in the material according to the present invention may be variable. The latter is advantageously comprised between 104 and 1013 nanotubes (or nanowires)/cm2 of material”; and ¶ [0153] “Indeed, the material according to the present invention or which may be prepared by a method according to the present 
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05.II.
There is no established criticality or evidence showing an unexpectedly good result occurring from the claimed parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date to adjust the density of the array in order to obtain a workable product that is selective of the intended materials to be filtered out of the fluid being treated. MPEP 2144.05.II.B.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boulanger, in further view of US Patent Application Publication No. US 5753014 to Van Rijn.
Regarding claim(s) 15, Boulanger teaches the method of claim 8.
Boulanger is silent as to where the forming of the array of nano wires comprises nano imprinting the nano wires.
However, Van Rijn teaches where after a step of spin coating an imprinting step is used to control the pore size of the filter (see Abstract “The membrane may easily and reliably be processed with use of silicon micromachining through depositing a relatively thin membrane layer on a support, by use of a suitable vapour deposition or spincoating technique, after which perforations are made in the thin membrane layer, for example by etching with aid of photo-lithography or an imprint technique.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of imprinting the nanowire in .
Allowable Subject Matter
Claim(s) 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Boulanger is considered to be the nearest prior art, but Boulanger does not teach nor fairly suggest wherein:
a second channel formed in the substrate and having a second-floor; a second two-dimensional array of upright columnar nano wires, each of the upright columnar nano wires of the second two-dimensional array projecting from the second floor the second channel; and a second coating about the upright columnar nano wires of the second two-dimensional array, the second coating defining second pores between the upright columnar nano wires of the second two-dimensional array to form a second microporous structure, wherein the coating about the upright column nano wires of the two-dimensional array has a first thickness and wherein the second coating about the upright column nano wire of the second two-dimensional array has a second thickness greater than the first thickness.
Response to Amendment
Applicant’s amendments to the claims have overcome the rejections under 102 & 103 previously set forth.
New rejections under 35 U.S.C. § 112(b), 102 & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 7-14, with respect to the rejection(s) of claim(s) 1-15 under 35 USC § 102 or 103 have been fully considered, but they are not persuasive.
The arguments based on the newly presented limitations have been addressed above.
Select arguments are addressed below where said arguments are related to the current rejection.
that the pores are defined between the upright columnar nano wires of claim 8, see page 8) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the thickness of the coating on the nano wires adjusts the size of the pores between the nanowires of claims 8 & 7; see page 8) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. MPEP 2111 & 2111.01.II.
In response to applicant's argument that Allegrezza does not teach controlling the pores between nano-wires, see page 9; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, see page 9; the examiner recognizes that In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Allegrezza clearly teaches that coatings are a result effective variable for the control of the pore sizes. As such, a person having ordinary skill in the art would have found it obvious to control the thickness of the coating in order to affect the size of the pores.
In response to applicant's argument that Allegrezza is nonanalogous art, see pages 9; it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Allegrezza is in the field of applicant’s endeavor: Microporous structures are often used to form filters or membranes (see specification of the instant invention at ¶ [0001]) and reasonably pertinent to the particular problem with which the applicant was concerned: coatings for altering microporous structures.
Regarding applicant’s arguments that changing the size of the pores to change the filtering effect of the microporous structure is a critical result, see page 10; changing the pore size to affect the filtering effect is not an patentable unexpected result, because a person having ordinary skill in the art would have found adjusting the pore size obvious in light of the cited prior art.
In response to applicant's argument that the references fail to show the nano imprinting process of claim 15; while the scope of claims are given their broadest reasonable construction in light of the specification as it would be interpreted by one of ordinary skill in the art; it is improper to import into a claim limitations that are not part 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./Examiner, Art Unit 1773 

/LUCAS A STELLING/Primary Examiner, Art Unit 1773